Mamh   29, 1988




Honorable  Randy Sikes                 Opinion   No. JR-876
Brown County Attorney
Courthouse                             Re:    Effect of 1985 amend-
Brownwood,  Texas  76801               ment to article 27.14, Code
                                       of Criminal   Procedure,     on
                                       traffic cases in justice of
                                       the peace courts   (RQ-1115)

Dear   Mr.   Sikes:

      The questions   you ask relate to the use of a written
notice of a    traffic violation   serving   as a complaint     in
justice court under     the conditions   set   forth in   article
27.14 of the    Code of Criminal    Procedure.    Article   27.14
provides  as follows:

             (a) A plea of 'guilty' or a plea of 'nolo
         contendere'   in  a misdemeanor     case    may   be
         made either by the defendant      or his    counsel
         in open court; in    such case, the      defendant
         or his   counsel may    waive a jury, and        the
         punishment  may   be   assessed    by   the    court
         either upon    or  without    evidence,     at   the
         discretion  of the court.

             (b) A defendant    charged with a misdemean-
         or for which the maximum possible punishment
         is by fine only may,       in lieu of the       method
         provided   in Subsection    (a) of this      article,
         mail to the     court a plea     of 'guilty' or        a
         plea of 'nolo     contendere'    and    a waiver      of
         jury trial.     The defendant    may also     request
         in writing      that    the   court     notify      the
         defendant,   at   the   address    stated      in   the
         request, of     the amount    of an     appeal     bond
         that the court will      approve.     If the      court
         receives a plea and      waiver before the         time
         the defendant      is  scheduled     to   appear      in
         court, the court shall       dispose of the        case
         without  requiring    a court appearance      by    the
         defendant.      The   court   shall     notify      the




                                p. 4270
Honorable   Randy   Sikes   - Page   2   (JR-876)




        defendant   by certified    mail, return       receipt
        requested,    of    the    amount    of    any     fine
        assessed   in the    case and,    if requested       by
        the defendant,     the amount of an appeal        bond
        that the court will approve.         The    defendant
        shall pay    any    fine   assessed     or   give    an
        appeal bond     in   the  amount    stated     in   the
        notice before the       31st day after      receiving
        the notice.

            (c) In a misdemeanor   case      arisina out      of
        a movina   traffic   violation       for   which     the

        onlv.   navment  of   a  fine.   or    an  amount
        accented bv the court constitutes      a  findinq
        of auiltv in onen court. as thouah a olea of
        nolo contendere   had   been   entered    bv   the
        defendant.

            (d) If written notice of a traffic viola-
        tion for which       maximum possible        punishment
        is by fine only       or of a violation         relating
        to the manner,       time, and     place of      parking
        has been prepared,       delivered,    and filed with
        the court and a       legible duplicate        copy   has
        been given to      the defendant,      the     dunlicate
        G DV swves      as    a comolaint      to    which    the
        dzfendant   mav olead 'auiltv.'         'not    auiltv.'
        or   'nolo    contendere.'        If   the     defendant
        pleads   'not auiltv' to       the offense.      a com-
        laint shall be       filed that      conforms to      the
        reouirements      of   Article     45.01,      Code    of
        Criminal   Procedure,     1965, and that complaint
        serves as an original complaint.             A   defend-
        ant may    waive the      filing of      a sworn     com-
        plaint    and   elect      that    the     prosecution
        proceed on the written notice of the charged
        offense if the       defendant    agrees in writing
        with the prosecution,         signs the      agreement,
        and files     it with      the    court.       (Emphasis
        added.)

      Your concern appears to be directed        to the use of the
duplicate   copy of   the notice    as a    complaint   in   justice
court following     the entry   of a plea of       guilty or     nolo
contendere   to  a moving     traffic    violation     pursuant    to
section   (d) as amended by Senate Bill 392, Acts 1985, 69th
Leg., ch. 87, at 514, effective       September   1, 1985.




                                 p. 4271
,


     Honorable   Randy   Sikes    - Page    3 (JR-876)




          You ask the      following      questions:

                1)  Does S.B.         392 apply     to Justice      Courts
             or only Municipal         Courts?

                 2)  If  S.B.   392   applies             to    Justice
             Courts, are   any requirements              necessary    to
             charge an offense?

                3) Must the ticket   be sworn               in order    to
             be used as a complaint?

                 4)    What language  is   necessary   on              the
             ticket    for it to be a valid complaint?

                5)   Should      the ticket       include    any of    the
             following:

                     a)  in the name         and by the        authority
                 of the State

                      b) Before me the undersigned    author-
                 ity on this day personally  appeared    your
C                affiant who after being by me first     duly
                 sworn says upon his oath that he has good
                 reason to believe and does believe

                      cl  did then         and there    operate   and
                 drive   a vehicle                  upon    a public
                 street or highway         of Texas

                     d)             the unreasonable,          imprudent
                 and unlawful      speed

                      e)            which was then and there      a
                 speed greater       than  was   reasonable     and
                 prudent under      the conditions  then    exist-
                 ing

                      f)      the prima     facie      reasonable      and
                 prudent      speed was

                       9)   against     the peace      and dignity      of
                 the   State

                 6)    Willhabitual violator   cases have    to
             be dismissed   in an administrative    hearing on
             the argument    that   a conviction    cannot   be
             used because    of a   lack of   complaint   or  a
fi
             fundamentally   defective  complaint   due to the




                                        p. 4272
Honorable    Randy   Sikes-    Page   4   Of-876)




        use of the ticket as a complaint             without    any
        charging material?

            7)  If the  statute   applies  to  Justice
        Courts and a complaint   needs to be made on a
        plea of   not guilty,   should the  complaints
        comply with article 45.01 or 45.15?

      A review   of   the      history  of   instruments  charging
violations   in criminal      cases in this state is relevant    to
a determination   of the      issues you have presented.

     Prior to its amendment           on November     5, 1985,   section
12 of article V of the Texas          Constitution     provided:

            Sec. 12.   All   judges of     courts of     this
        State,   by   virtue     of   their    office,      be
        conservators   of   the   peace    throughout      the
        State.   The style of     all writs and      process
        shall be, 'The State of Texas.'         All    prose-
        cutions shall be carried on in the name            and
        by authority    of   the State     of   Texas,     and
        shall   conclude:      'Against    the   peace     and
        dignity of the State.'

     After    the adoption of the 1985        amendment,       section   12
of article    V states as follows:

           Judges to be        conservators     of the     peace;
        indictments and       informations.

           (a) All judges of    courts of this    State,
        by virtue of their office, are     conservators
        of the peace throughout   the State.

            (b) An indictment     is a written      instrument
        presented   to a court by a grand jury           charg-
        ing a person       with   the    commission      of   an
        offense.     An    information        *         written
        instrument     presented     to   a ?ouk        by    an
        attorney   for   the    State charging       a person
        with the    commission      of   an    offense.      The
        practice   and procedures      relating to the       use
        of indictments      and informations,        including
        their contents,     amendment,     sufficiency,      and
        requisites,    are   as   provided     by   law.     The
        presentment    of an indictment      or    information
        to a court invests the court with            jurisdic-
        tion of the cause.




                                 p. 4273
     Honorable   Randy   Sikes   - Page   5   (JR-876)




           The bill   analysis to  S.J.R. 16 proposing               the   1985
     amendment  contains the following   comment:

                 By omitting     the Constitutional         language
             in an indictment,     this bill allows for fewer
             technical   conviction      reversals      if   it has
             been mistakenly     omitted     from an     indictment
             or information.      In    addition,    the    language
             of an indictment,     and other requisites          u
             be am ndable bv the leaislature          as the needs
             of   tZe   criminal     justice     system      change.
             Thereby    speeding     the    trial    process       and
             avoiding reversals      of   cases for mere       tech-
             nicalities    that    do    not    affect     the   sub-
             stantive rights      of    defendants.        (Emphasis
             added.)

     Bill Analysis    to S.J.R. No. 16, 69th        Leg.   (1985),    on   file
     in Legislative    Reference Library.

           The   1985   amendment  omitted   the  requirement     "all
     prosecutions   shall be carried    on in the  name and by     the
     authority   of   the   State of Texas,   and  shall   conclude,
,-   'against the peace and dignity of the State'."         (Emphasis
     added.)

           The courts prior to the 1985 amendment            had held     that
     if the foregoing     beginning    and conclusion      were omitted the
     charging   instrument     was   void.      Daniels     v.   State,    573
S.W.2d 21     (Tex. Crim.     App. 1978).        The courts     reasoned
     that such     omissions   were    violative    of   a constitutional
     mandate and resulted       in a void     charging     instrument.      It
     was held that      such a    fundamentally     defective     instrument
     failed to invoke the jurisdiction          of the court.       Bruce   v.
     State, 622 S.W.2d 624 (Tex.     APP.    -  Amarillo     1981,   no
     writ).    The   omission of     these requirements         in the    1985
     amendment   obviated     the   constitutional       recuirement      that
     such   language     appear    in all      instruments      charging      a
     criminal offense.

           In Wilson v.      State, 224 S.W.2d 234, 237 (1949)     the
     Court of Criminal Appeals stated, "The jurisdiction             of the
     court is    a matter     of statutory     enactment    and  authority
     must be found      not only to     hear the matter,      but also    to
     dispose of the same."        The 1985 amendment     to section 12 of
     article V,     clearly provides      the practice      and  procedure
     relating to indictments       and information    and the sufficien-
     cy of   their     contents    are as    provided    by   law.    While
     complaints    were   not    mentioned,   absent    a constitutional
     mandate    to   the    contrary,    the   practice     and  procedure




                                     p. 4274
Honorable   Randy   Sikes   - Page   6 (JR-876)




relating     to   complaints     and   the   sufficiency      of   their
contents    is   a matter    for   the legislature.        In    article
27.,14 section     (d) of the    Code of Criminal    Procedure,       the
legislature     has provided    for a   limited use of the        notice
of the    violation    to   serve    as a complaint     in    pleas    of
guilty and nolo contendere          in traffic and parking        viola-
tions where      the maximum     possible punishment       is by     fine
only.    Article    6701d,   section 148,     V.T.C.S.,    sets     forth
the requirements        for notices    in traffic    violations,       as
follows:

            (a) Whenever   a person is arrested       for any
        violation   of this Act punishable       as a misde-
        meanor, and such      person is not      immediately
        taken before     a magistrate     as   hereinbefore
        required,   the arrestina      officer shall     nre-
        pare in dUDliC&e       written notice to       aooear
        in court containina     the name and address        of
        such   nerson,    the   license     number    of   his
        vehicle.   if   any, the    offense charaed.       and
        the time    and   nlace    when   and    where    such
        person shall     aonear    in   court.      (Emphasis
        added.)

      In response to    your questions    numbered  "2" through
t15,t'the   requisites   of   a complaint   under   the limited
conditions   provided  in section   (d) of article 27.14 of the
Code of    Criminal Procedure    are   the requirements  for    a
notice set forth in article 6701d, section 148, V.T.C.S.

      Your first question relative          to whether this       provi-
sion applies     to   justice     courts    appears     to  have     been
prompted   by   the requirement       that    a complaint     be   filed
conforming    to article 45.01,       Code of Criminal      Procedure,
in the event a defendant       enters     a plea of not guilty         and
the fact that prior to        amendment,    section    (d) of    article
24.17 applied only to        parking offenses,      violations     which
commonly   occur    within the     corporate     limits of     a   city.
Article 45.01 sets forth the requirements            for a complaint
in the corporation      court.     Section    (d) in addressing        the'
circumstances    in which     the notice of      violation    might     be
used as a complaint      did not limit its use to the          corpora-
tion court.     No   other legislation      at   that or the      subse-
quent 70th Legislature       addressed    this question.      Thus,     it
is the    latest    statute    of    enactment.      See   Gov't     Code
5311.025(a).      In Valleio     v. State, 408 S.W.2d 113      (Tex.
Crim. App. 1966),       the court found       that article 45.17        of
the Code of Criminal Procedure,          providing   that a defendant
shall not be discharged       by   reason of an informality         in    a
complaint,    applied to     the corporation       court despite       the




                                 p. 4275
Honorable   Randy   Sikes   - Page   7   (JR-876)




fact that    only the     justice court     was mentioned      in   the
statute.    Undoubtedly,     the court's      rationale   in Valleio
was based on the fact that the charging           instrument   in both
justice and     corporation    courts    is the    complaint.     That
same rationale    would appear to       be more applicable     in   the
instant case where the        legislature   has not expressed       any
intention   to   limit the     procedure   outlined     for pleas    of
guilty and     nolo   contendere     to   the   corporation     court.
Article   27.14, section      (d), Code    of Criminal     Procedure,
applies to both justice and municipal          courts.

      In your question numbered         "611 you ask if      convictions
alleged in a habitual violator         case will withstand         attack
in an administrative       hearing where it is contended          "that a
conviction    cannot be used      because of the        lack of a    com-
plaint or a fundamentally         defective     complaint    due to    the
use of the      ticket as a complaint?"          You undoubtedly       are
making reference      to the    procedure    outlined    in section     22
of article 6687(b), V.T.C.S.,          providing     for a hearing      to
determine    whether a recommendation          is to    be made to     the
Director of the Department        of Public Safety for suspension
of the operator's       driver's    license     for a period of        not
more than one      year.    Subsection     (b)    of section 22      sets
forth    the    circumstances     under     which    a   suspension     is
authorized.       One   of    the    conditions        under   which
suspension      recommendation      is   authorized      is where      th:
operator    "is a habitual violator         of the law," defined        in
subsection     (b)(4) as follows:

            The   term    'habitual    violator'   as   used
        herein, shall mean any person with four           (4)
        or more convictions      arising out of different
        transactions      in a consecutive       period    of
        twelve   (12)   months, or     seven (7) or     more
        convictions    arising out of different       trans-
        actions within a period of twenty-four           (24)
        months.    (Certain named violations      are spec-
        ifically excluded.)

      In Texas DeDartment    of Public   Safetv v.     Casselman,
417 S.W.2d 146 (1967).    the Texas Suoreme Court       addressed
the question of.attacking     prior convictions    alleged in     a
section 22, article 6687(b) habitual violator         proceeding.
In   Casselman,  the   court   stated   in   relevant     part   as
follows:

                ‘[IIt   should   be   made   abundantly
            clear that     in this   case we    are  not
            concerned   with criminal penalties      but
            rather    with   an  administrative      and




                                p. 4276
Honorable   Randy       Sikes   - Page   8 (JR-8761




            regulative    power vested      in the    Texas
            Department     of    Public    Safety     which
            power    has     for     its    purpose      the
            protection    of the     lives and    property
            of   those    using      the   highways.       A
            driver's    license is not suspended         for
            the   purpose     of   visiting     additional
            punishment    upon    an   offender     but   in
            order to     protect the      public    against
            incompetent              and          careless
            drivers.    . . .'      [Texas Deaartment     of
            Public    Safetv        . Richardson,        384
S.W.2d 128 (Tex. :964)]

            Cases in which criminal           punishments      or
        enhancements      of   criminal     punishment        are
        sought to be      avoided by      attacks in     courts
        having     criminal       jurisdiction       are      not
        apposite here.       This is not a criminal         case
        but   one    to   determine     whether     a party#s
        privilege    to drive a motor vehicle over            the
        highways   of Texas should be suspended          in the
        interest of public safety.            It may be     that
        if a jail sentence were assessed because               of
        the violation     of a traffic safety rule,           and
        a defendant     could show     upon the trial       that
        he   neither     appeared      in   person     nor     by
        attorney,    he   could    secure his      release     by
        writ of habeas corpus         issued by a court        of
        proper jurisdiction,        but such      circumstance
        does not bear upon        the issue involved       in    a
        driver's   license suspension        case.

            .   .   .   .

            Although   the record supporting       a judgment
        may carry the seeds of infirmity          that   prove
        fatal to the      judgment when      exposed upon     a
        direct    attack      or   in    a habeas       corpus
        proceeding,    it cannot be      said that any      and
        all persons may       ignore the judgment       before
        it is pronounced      invalid    or void by     proper
        authority.     In this     case, the County      Judge
        was   not    considering      a direct     attack    or
        conducting    a habeas     corpus hearing and       was
        no more authorized       to ianore the      iudoments
        of convictions     than would a orison warden be
        justified    in discharaina      a nrisoner     before
        the iudoment      convictina    such   orisoner     had
        been    declared      invalid    bv    a court       of




                                    p. 4277
    Honorable   Randy   Sikes   - Page   9   (JM-876)

P




            aetent     iurisdiction.      There    are   proper
            methods    and      competent     tribunals       to
            accomplish   the destruction   of judgments,     but
            a collateral   attack in a proceeding      such   as
            this is not one of them.

               Apparently   the petitioners        here did     not
            take the trouble to contest the charges made
            against them     in   the   criminal      courts    but
            contented       themselves          with        paying
            comparatively     small      fines    and     allowing
            judgments    of   conviction       to   be     entered
            against them.     Then,    based upon the       record
            thus made or which they         allowed    to   stand,
            they   now   seek   to    make    the     convenience
            afforded them     a ground for        attacking     the
            judgments   of  convictions       rendered     against
            them.

                . . . .

                The abstracts   of   judgments    provided      for
            by Article    6701d, 5152,      are  admissible      in
            evidence under     the   provisions      of  Article
            3731a, V.T.C.S.,    as they are certificates         or
            reports made by an officer of this state             or
            a governmental     subdivision    thereof     in   the
            performance   of the functions      of his    office.
            See Texas    Deoartment     of Public     Safetv     v.
            Richardson #suDra,      and authorities       therein
            cited.   Such abstracts      of iudcrments.      which
            are ouite aenerallv       referred to as      notices
            of conviction,    nurnort    to be statements        of
            information   disclosed     bv the    record     which
            the iudae or maaistrate       is recuired to keeD.
            Thev constitute    orima facie evidence       of   the
            contents of    a iudoment.        However,     as    we
            stated in Texas DeDartUEnt       of Public     Safety
            v. Miller, Tex., 386 S.W.2d 760.

                    'If the notice    of a conviction       be
                inaccurate    it may be corrected     by   the
                use of    properly authenticated       copies
                of the docket     of the   justice of      the
C               peace or the corporation      judge as     was
                done in DeD.?CtmeIIt of Public Safetv v.
                Guleke, Tex.     Civ.  App.,    36;n Sit,:
                662, no    wr. hist.    (1963).                c
                the   notices    or   abstracts     mav      be
                corrected   bv either oartv.      But    until




                                    p. 4278
Honorable    Randy   Sikes   - Page   10 (JR-876)




             corrective    measures    are   taken.    such
             notices    or     abstracts    are    to    be
             accented   as evidence      of 'the   matters
             stated herein.'       (Emphasis added.)
417 S.W.2d    at 147.

      The use of the duplicate       traffic violation      notice      as
a complaint   pursuant     to section    (d)   of article 27.14         of
the Code of Criminal Procedure,          cannot be attacked        in   an
administrative    proceeding    brought    in an article        6687(b),
V.T.C.S.,   proceeding    to suspend an operators      license      in    a
"habitual violator"       case.     Casselman   provides       that    the
abstracts   of judgments    and   notices of convictions         may    be
corrected   if inaccurate,     otherwise   they are to be accepted
as evidence    of  the matters      stated therein.        It will      be
assumed that a direct attack is          not made upon the use          of
such a charging     instrument   since a conviction      can only       be
had under section       (d) where    the plea is     guilty or        nolo
contendere.     You do not ask nor do we explore any possible
attacks which may be made upon the conviction             in an appeal
in the criminal     context or     by way of habeas corpus.            Any
such determination     would necessarily      have to be made on          a
case-by-case    basis.                                                        ?
      In  your   question    numbered    It7t* you    ask   if    the
complaint  should    comply    with article    45.01    or   article
45.15 of the Code of      Criminal Procedure    in the event      the
defendant  enters a plea of "not       guilty."     Article    45.01
contains the requirements      for  a complaint    in   corporation
court and provides

             Proceedings    in a corooration     court    shall
         be   commenced     by   complaint,     which     shall
         begin:    'In the name and by authority         of the
         State    of    Texas * ; and      shall     conclude:
         'Against     the   peace    and   dignity    of     the
         State': and if the        offense is only      covered
         by   an   ordinance,      it may     also   conclude:,
         'Contrary     to   the    said   ordinance.'        The
         recorder     shall     charge     the     jury    when
         requested    in writing by the defendant        or his
         attorney.     Complaints    before such court       may
         be sworn to before any officer authorized            to
         administer    oaths    or   before    the   recorder,                ?
         clerk of     the   court, city     secretary,      city
         attorney or his       deputy, each     of whom,     for
         that purpose,     shall have power to administer
         oaths.     (Emphasis added.)




                                 p. 4279
    Honorable     Randy    Sikes    - Page   11     (JR-876)




    Article 45.15 does     not relate to     the requirements      for   a
    complaint.   Articles     45.16  and    45.17    of   the    Code   of
    Criminal Procedure    address the    matter of the       allegations
    which   must  appear    in   a  complaint     in    justice    court.
    Article 45.16 provides     as follows:

                  Upon   complaint    being   made    before     any
              iustice of the oeace,       or any other     officer
              authorized   by law to administer      oaths,    that
              an offense has been committed        in the    county
              which a justice of      the peace has      jurisdic-
              tion finally to      try, the   justice or      other
              officer shall reduce the same to writing and
              cause the same to be signed and sworn to            by
              the complainant.      It shall be duly      attested
              by the officer before whom it was made:            and
              when   made    before    such  justice,     or   when
              returned    to   him   made   before    any     other
              officer, the     same shall    be filed     by   him.
              (Emphasis added.)

    Article     45.17    states    as follows:

                  Such    complaint    shall      state:

                  1. The name     of the   accused,  if   known,
              and   if   unknown,   shall   describe    him    as
              accurately   as practicable:

                 2.   The offense with which he                is charged,
              in plain and intelligible  words;

                  3.     That the offense was committed in the
              county     in which the complaint is made; and

                  4.  It must show,  from the date of                  the
              offense stated therein, that the offense                  is
              not barred by limitation.

          Article    27.14,     section    (d),     Code   of    Criminal
    Procedure,    is unambiguous      in its    requirement     that   the
    complaint   conform to    the requirements       of article     45.01.
    It should be noted      that, despite the       fact that the     1985
    amendment   to section 12 of      article V of the      constitution
P
    omitted the requirement      that all prosecutions      contain    the
    formal beginning      and conclusion,     article 45.01      has   not
    been amended to remove these requirements.            While   section
    (d) of    article 27.14     states   that upon      a plea   of   "not
    guilty" a complaint     conforming     to article 45.01 shall        be
    filed, a safer practice      in the justice court would be           to




                                        p. 4280
Honorable   Randy    Sikes   - Page   12 W-876)




exercise care that the complaint   meets the requirements   of
the three   statutes relating  to   the requisites   of   com-
plaints  in both justice and corporation  courts.

      Section    (d) of article 27.14 of the Code of             Criminal
Procedure    (as amended by S.B.        392, Acts 1985, 69th         Leg.,
ch. 87, at 514, effective          September    1, 1985), applies        to
justice    and    corporation      courts.     When     the   conditions
imposed by     section    (d)   for    use of    a duplicate      of   the
notice as a complaint       are    met, such notice shall         conform
to the    requirements      of    section 148     of    article     6701d,
V.T.C.S.    Prior convictions       alleged in a habitual         traffic
violator    administrative        proceeding      held    pursuant       to
section    22   of    article     6687(b),    V.T.C.S.,      cannot      be
attacked on the basis that such convictions              are based on a
traffic violation       notice     which    serves    as    a complaint
pursuant   to section     (d)   of article 27.14.        While    section
(d) of    article   27.14     states    that  upon    a  plea    of   "not
guilty" a complaint       shall    be filed conforming       to   article
45.01, a safer practice        in   the justice court would be           to
exercise   care that      the complaint     conforms     to all of     the
requirements    set forth in articles        45.01, 45.16 and        45.17
of the Code of Criminal        Procedure.

                              SUMMARY

             Section    (d) of article 27.14 of the            Code
         of Criminal      Procedure      (as amended by        S.B.
         392, Acts 1985, 69th          Leg., ch. 87, at        514,
         effective    September       1,   1985),    applies     to
         justice and      corporation      courts.      When    the
         conditions    imposed by section         (d) for use of
         the notice      as    a complaint      are    met,    such
         notice shall conform to the requirements                of
         section     148    of    article     6701d,     V.T.C.S.
         Prior    convictions        alleged    in   a habitual
         traffic violator         administrative       proceeding
         held    pursuant      to    section    22   of    article
         6687(b), V.T.C.S.,        cannot be attacked       on the
         basis that such convictions            are based on       a
         traffic violation        notice    which serves as        a
         complaint    pursuant     to section     (d) of article
         27.14.    While section         (d) of article       27.14
         states that upon         a plea of      "not guilty"      a
         complaint     shall      be    filed   conforming       to
         article     45.01,     a    safer    practice     in   the
         justice court would be to exercise             care that




                                  p. 4281
Honorable   Randy   Sikes   - Page    13 (JM-876)




        the   complaint     conforms    to   all  of    the
        requirements    set   forth in   articles    45.01,
        45.16 and    45.17    of the   Code   of  Criminal
        Procedure.




                                             JIM      MATTOX
                                             Attorney  General   of Texas

MARYKELLER
First Assistant     Attorney   General

LOU MCCREARY
Executive  Assistant     Attorney     General

JUDGE ZOLLIE STEAKLKY
Special Assistant  Attorney         General

RICK GILPIN
Chairman,  Opinion     Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                   p. 4282